NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                             APR 22 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                       No. 11-50513

              Plaintiff - Appellee,             D.C. No. 2:07-CR-678-MMM-1

  v.
                                                MEMORANDUM*
MEDHI ILKHANI,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                  Margaret M. Morrow, District Judge, Presiding

                      Argued and Submitted April 12, 2013
                              Pasadena, California

Before: M. SMITH and MURGUIA, Circuit Judges, and ZOUHARY, District Judge.**




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Jack Zouhary, United States District Judge for the
Northern District of Ohio, sitting by designation.




                                         1
      Defendant-Appellant Medhi Ilkhani appeals the district court’s order revoking

and reimposing a term of supervised release, which expired May 13, 2012. Because

the parties are familiar with the factual and procedural history of this case, we repeat

only those facts necessary to resolve the issues raised on appeal. This appeal is now

moot. Therefore, we lack jurisdiction and dismiss.

      A case becomes moot when it no longer satisfies the case-or-controversy

requirement of Article III, Section 2 of the Constitution, which demands that “the

plaintiff ‘must have suffered, or be threatened with, an actual injury traceable to the

defendant and likely to be redressed by a favorable judicial decision.’” Spencer v.

Kemna, 523 U.S. 1, 7 (1998) (quoting Lewis v. Continental Bank Corp., 494 U.S. 472,

477 (1990)). In criminal appeals, “[a]n incarcerated convict’s (or parolee’s) challenge

to the validity of his conviction always satisfies the case-or-controversy requirement

because the incarceration (or the restriction imposed by the terms of parole)

constitutes a concrete injury, caused by the conviction and redressable by invalidation

of the conviction.” Id. “But when a defendant challenges only an expired sentence,”

his appeal loses the presumption of validity. See United States v. Juvenile Male, __

U.S. __, 131 S. Ct. 2860, 2864 (2011). To demonstrate his appeal is not moot, Ilkhani

bears “the burden of identifying some ongoing collateral consequence that is traceable

to the challenged portion of the sentence and likely to be redressed by a favorable

judicial decision.” Id. (internal quotation marks and alteration omitted).

                                           2
      Ilkhani fails, however, to identify any ongoing collateral consequences

sufficient to meet the case-or-controversy requirement of Article III, and instead

admits his appeal now is moot. He argues only that we should remand the case to the

district court with instruction to vacate the order from which he appeals. See United

States v. Munsingwear, Inc., 340 U.S. 36, 39–41 (1950) (noting vacatur “clears the

path for future relitigation of the issues between the parties” and prevents “a

judgment, unreviewable because of mootness, from spawning any legal

consequences”). But Munsingwear is a civil doctrine, and we need not apply it here.

See id. at 39; United States v. Tapia-Marquez, 361 F.3d 535, 537–38 (9th Cir. 2004)

(declining to apply Munsingwear in an appeal from an expired sentence).

      Accordingly, we lack jurisdiction to hear this appeal.



      DISMISSED AS MOOT.




                                         3